                                                                               3/5/2019

                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                              HELENA DIVISION


CODY BLAINE,                                   Case No. CV-17-098-H-DLC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

NANCY BERRYHILL, ACTING
  COMMISSIONER OF SOCIAL
  SECURITY,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to Orders (Doc. 17 and 19)
 this case is closed.

        Dated this 5th day of March, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
